DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites that the roofing shingle is free from an integrated polymeric backing that imparts impact resistance to the roofing shingle, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. Just because the written specification does not expressly disclose the claimed roofing shingle is free from an integrated polymeric backing that imparts impact resistance to the roofing shingle, does not mean the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites a softening point from about 200 °F to about 235 °F, which is a broader limitation than the claim 1 softening point from about 200 °F to about 230 °F. 
Claim 8 recites the asphalt coating composition includes 40 wt.% to 80 wt.% of the filler, based on the total weight of the asphalt coating composition, which is a broader limitation than the claim 1 asphalt coating composition includes 50 wt.% to 80 wt.% of the filler, based on the total weight of the asphalt coating composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present enough showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, and 21 - are rejected under 35 U.S.C. 103 as being unpatentable over Vermillion (8,430,983) in view of Ruan (2016/0017148) and Whitaker (2011/0165376). 
15, 18.	Vermillion (Figs. 2-4) discloses a roofing shingle comprising:
a substrate (11); and
an asphalt coating composition disposed on the substrate; wherein the asphalt coating composition comprises:
a filler (“inorganic fillers”, col 3, line 8);
a paving-grade asphalt (col. 3, lines 1-11, Examiner notes that the Vermillion asphalt is “paving-grade” at least in that it is capable of being used in paving applications); and
a polymer additive (“additives…such as…polymers”, col. 2, lines 7-12).
Vermillion does not disclose 1.85 wt.% to 2.5 wt.% of a secondary additive comprising one or more of a wax, a Salt of a fatty acid ester, or an amide of a fatty acid, based on the total weight of the non-filler portion of the asphalt coating composition, wherein the roofing shingle meets or surpasses the UL2218 Class 4 impact resistance standard, 50 wt.% to 80 wt.% of a filler; 20 wt.% to 50 wt.% of a modified asphalt composition comprising; 3.0 wt.% to 6.5 wt.% of at least one polymer additive based 
Ruan discloses 1.85 wt.% to 2.5 wt.% of a secondary additive comprising a wax based on the total weight of the non-filler portion of the asphalt coating composition (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance properties of the asphalt compositions and of roofing products that incorporate such asphalt compositions. "Low MW polyolefin," as this term is used herein, means…Furthermore, low MW polyolefins, as this term is used herein, include but are not limited to polyolefin waxes, i.e., polyolefins”, para. 25) because the claimed range is within the Ruan range.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wax in Vermillion for “heat resistance properties of the asphalt compositions”, para. 25. 
Ruan teaches 50 wt.% to 80 wt.% of a filler (“30 to about 99%”, para. 37), 20 wt.% to 50 wt.% of a modified asphalt composition comprising 3.0 wt.% to 6.5 wt.% of at least one polymer additive (“1 to about 15%, para. 34), a penetration at 77° F in the range of 17 dmm to 40 dmm (para. 18), and the asphalt coating composition has a softening point in the range of 200 °F to 230 °F (“190 to 320”, para. 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include these constituents to achieve the claimed performance for cost savings/strength. 
Whitaker teaches a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes (claim 44) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Finally, Ruan is free from an integrated polymeric backing that imparts impact resistance to the roofing shingle for cost reduction. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Vermillion to be free from an integrated polymeric backing that imparts impact resistance to the roofing shingle for cost reduction. 

16.	First, the limitation, not “blown”, referring to the type of asphalt is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same, namely water resistant asphalt, blowing know for enhancing water resistance. Second, Vermillion teaches paving-grade asphalt (col. 3, lines 1-11). 

17.	Vermillion in view of Ruan and Whitaker discloses the roofing shingle of claim 15, Vermillion further teaching the shingle further includes a strip of nail zone reinforcement material on the asphalt coating composition (col. 7, lines 50-54).

21.	Vermilion in view of Ruan and Whitaker discloses the asphalt coating composition of claim 15, Ruan further teaching the polymer additive comprises  of atactic polypropylene (APP), isotactic polypropylene (IPP), styrene-butadiene block copolymer (SBS), radial SBS, chloroprene rubber (CR), . 

Claims 1-2, 5-8, 10, 13-14, 20, and 22 – are rejected under 35 U.S.C. 103 as being unpatentable over Ruan in view of Whitaker. 
1, 8, 10.	 Ruan discloses an asphalt coating composition comprising:
a filler (“inorganic filler”);
polymer additive (“The asphalt compositions may comprise one or more performance additives that are present in a total amount of from about 1 to about 15 wt %, based on the total weight of the asphalt composition”, para. 34); and
1.85 wt.% to 2.5 wt.% of a secondary additive comprising one or more of a wax, a salt of a fatty acid ester, or an amide of a fatty acid based on the total weight of the non- filler portion of the asphalt coating composition, (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance properties of the asphalt compositions and of roofing products that incorporate such asphalt compositions. "Low MW polyolefin," as this term is used herein, means…Furthermore, low MW polyolefins, as this term is used herein, include but are not limited to polyolefin waxes, i.e., polyolefins”, para. 25), 
Ruan teaches 40 wt.% to 80 wt.% of a filler (“1 to about 70%”, para. 37), 20 wt.% to 50 wt.% of a modified asphalt composition comprising 2.0 wt.% to 7.0 wt.% of at least one polymer additive (“1 to about 15%, para. 34), a penetration at 77° F in the range of 17 dmm to 40 dmm (para. 18), and the 
Ruan does not expressly teach a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes, 
 Whitaker teaches a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes (“In another embodiment, applicants' shingle is at least Class 4”, para. 216) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the roofing material to include the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes for hail damage reduction.

2, 13.	Ruan in view of Whitaker discloses the asphalt coating composition of claim 1, Ruan further teaching the secondary additive includes Fischer- Tropsch wax, para. 29. 

5.	Ruan in view of Whitaker discloses the asphalt coating composition of claim 1, Ruan further teaching the polymer additive comprises  of atactic polypropylene (APP), isotactic polypropylene (IPP), styrene-butadiene block copolymer (SBS), radial SBS, chloroprene rubber (CR), natural and reclaimed rubbers, butadiene rubber (BR), acrylonitrile-butadiene rubber (NBR), isoprene rubber (IR), styrene-polyisoprene (SI), butyl rubber, ethylene propylene rubber (EPR), ethylene propylene diene monomer rubber (EPDM), polyisobutylene (PIB), chlorinated polyethylene (CPE), styrene ethylene-butylene-styrene (SEBS), and vinylacetate/polyethylene (EVA), para. 34. 
6.	Ruan in view of Whitaker discloses the asphalt coating composition of claim 1, Ruan further teaching the asphalt coating composition comprises from about 1.9 wt.% to about 2.4 wt.% of 
7.	Ruan in view of Whitaker discloses the asphalt coating composition of claim 1, Ruan further teaching the asphalt coating composition includes 3.0 wt.% to 6.5 wt. % of the polymer additive, based on the total weight of the non-filler portion of the asphalt coating composition (“1 to about 15%” para. 34). 
14.	Ruan in view of Whitaker does not expressly disclose the asphalt coating composition passes at least 60 days of the ASTM D1670 weatherability test. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the asphalt coating composition to pass at least 60 days of the ASTM D1670 weatherability test for long term product performance. Examiner remarks that the limitation is given only minimal patentable weight, as it simply adds structure to the claimed composition that results in performance commonly expected in an asphalt coating composition such as the ability to last over time, any such performance benefit apparently being a result of routine experimentation. 
20.	Ruan discloses an asphalt coating composition comprising: 
40 wt.% to 80 wt.% of a filler based on the total weight of the asphalt coating composition (“1 to 70%”, para. 37);

2.0 to 7.0 wt.% of a polymer additive, based on the total weight of the non-filler portion of the asphalt coating composition (“The asphalt compositions may comprise one or more performance additives that are present in a total amount of from about 1 to about 15 wt %, based on the total weight of the asphalt composition”, para. 34);
1.85 wt.% to 2.5 wt.% of a secondary additive comprising one or more of a wax, a salt of a fatty acid ester, or an amide of a fatty acid, based on the total weight of the non- filler portion of the asphalt coating composition (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance properties of the asphalt compositions and of roofing products that incorporate such asphalt compositions. "Low MW polyolefin," as this term is used herein, means…Furthermore, low MW polyolefins, as this term is used herein, include but are not limited to polyolefin waxes, i.e., polyolefins”, para. 25); and
a penetration at 77° F in the range of 17 dmm to 40 dmm (para. 18), and the asphalt coating composition has a softening point in the range of 200 °F to 230 °F (“190 to 320”, para. 9).
Ruan does not expressly teach a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes, 
 Whitaker teaches a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes (claim 44) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the roofing material to include the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes for hail damage reduction.

. 
Claim 3 – is rejected under 35 U.S.C. 103 as being unpatentable over Ruan in view of Whitaker and in further view of Kreich (2018/0363252).
3.	Ruan does not disclose the secondary additive includes the amide of a fatty acid and the amide of a fatty acid comprises one or more of oleamide, stearamide, erucamide, behenamide, N-oleylpalmitamide, N-stearylerucamide, ethylene bis-stearamide, and ethylene bis-oleamide. Kreich teaches an additive including the claimed fatty acid, para. 43. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the asphalt coating composition to include the fatty acid to “provide stiffness”, para 43. 

Claim 4 – is rejected under 35 U.S.C. 103 as being unpatentable over Ruan in view of Whitaker and in further view of Croteau (2016/0053150).
4.	Ruan does not disclose the polymer additive comprises one or more of an elastomeric radial or linear polymer. Croteau discloses a polymer additive comprises one or more of an elastomeric radial or linear polymer (para. 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the asphalt coating composition polymer additive to comprise one or more of an elastomeric radial or linear polymer for enhanced adhesion. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
1)	“one skilled in the art, viewing Ruan would not appreciate the particular selection and combination of components required to produce the presently claimed asphalt coating composition with a high amount of filler (e.g., 50 wt.% to 80 wt.%) or recognize that such a composition would be exhibit the claimed penetration value”
At para. 37 Ruan teaches that “the inorganic filler… is present in a total amount of from about 1 to about 70 wt %, based on the total weight of the filled asphalt material”, without any corresponding qualification as to whether the disclosed inorganic filler present in a total amount of from about 1 to about 70 wt %, based on the total weight of the filled asphalt material refers to compositions with or without fillers, addition of fillers having the known benefit of cost savings and penetration value having the know value of strength, Applicant not providing evidence that the claimed values are the result of anything but routine experimentation. Importantly, all the claimed performance parameter ranges appear to be a direct result of the obvious combination of the compositions of the cited prior art references. 
2)	“The particular asphalt compositions Ruan does provide some guidance on are devoid of filler, such as, for example, the compositions provided in Tables 1 and 2. However, as mentioned above, these exemplary compositions all lack the use of filler. The compositions disclosed in Table 3 of Ruan include both alow molecular weight polyolefin and a performance additive (SBS elastomer) also all lack a filler and have penetrations values outside of the claimed range of 17 dmm to 40 dmm. Accordingly, one skilled in the art, viewing Ruan would not appreciate the particular selection and combination of components required to produce the presently claimed asphalt coating composition with a high amount of filler (e.g., 50 wt.% to 80 wt.%) or recognize that such a composition would be exhibit the claimed penetration value”
The fact that the Ruan asphalt composition encompasses compositions including compositions that include fillers and compositions without fillers does not mean that the Ruan asphalt composition that includes fillers (even an amount of fillers toward the high end of the claimed range, 50% to 70%) could not achieve the claimed penetration value. And the fact that the tables Ruan discloses are not necessarily tables covering filled compositions does not necessarily mean they could not achieve the claimed penetration value, especially considering Ruan teaches that “the inorganic filler… is present in a total amount of from about 1 to about 70 wt %, based on the total weight of the filled asphalt material”, without any corresponding qualification such as whether it is exclusively certain compositions such as those with low weight polyolefin and SBS elastomers (or even those without fillers for that matter) that achieve the values disclosed in the table. Pointing to one or two tables in a specification fails to recognize the Ruan teaches numerous filled compositions, at least some of those compositions having inorganic filler present in a total amount of from 50% (the low end of the claimed range) to 70 % (the high end of the Ruan-disclosed range). 
Finally, regarding the traversal of the rejection as to the claimed roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least four UL 2218 classes, teaching reference, Whitaker, is now included in the rejection.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633